        Case 1:19-cv-09617-KPF Document 77 Filed 09/21/21 Page 1 of 1
             COWAN,                    41 MADISON AVENUE         NANCY E. WOLFF
                                       NEW YORK, NY 10010        212 974 7474
             DEBAETS,                                            NWOLFF@CDAS.COM
                                       T: 212 974 7474
             ABRAHAMS &                F: 212 974 8474

             SHEPPARD LLP              www.cdas.com




September 21, 2021

VIA ECF
Hon. Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Courtroom 618
New York, NY 10007

Re:    McGucken v. Newsweek LLC, Case No. 1:19-cv-09617-KPF

Dear Judge Failla:

We represent defendant Newsweek Digital LLC (“Newsweek”) in the above-captioned action.
We write to provide notice to the Court regarding the outcome of a case cited and discussed in
Newsweek’s summary judgment briefing. See Dkt. No. 65 at 22; Dkt. No. 73 at 2. Attached as
Exhibit A please find a copy of the September 17, 2021 Order granting Instagram, LLC’s
motion to dismiss in Hunley v. Instagram, LLC, Case No. 21-cv-03778-CRB, before the U.S.
District Court for the Northern District of California.

We thank the Court for its attention to this matter.

Respectfully submitted,




Nancy E. Wolff

cc: All Counsel of Record (via CM/ECF)
